RUDKIN, Circuit Judge.
The appellee has filed a petition for rehearing, contending for the first time that the grace period allowed for the payment of premiums ran from the date of the policy, not from the date' when the premiums were payable, and that the time allowed for the payment of the third annual premium had not expired at the time of the death of the insured. This belated contention is without merit. Johnson v. Mutual Benefit Life Ins. Co. (C. C. A.) 143 F. 950; McCampbell v. New York Life Ins. Co. (C. C. A.) 288 F. 465; Meth*900vin v. Fidelity Mut. Life Assn., 129 Cal. 251, 61 P. 1112; Tibbits v. Mutual Ben. Life Ins. Co., 159 Ind. 671, 65 N. E. 1033; Wilkie v. New York Life Ins. Co., 146 N. C. 513, 60 S. E. 427; Wilkinson v. Commonwealth Life Ins. Co., 176 Ky. 833, 197 S. W. 557, 6 A. L. R. 769; Tigg v. Register Life Ins. Co., 152 Iowa, 720, 133 N. W. 322.
The petition for rehearing is denied.